23 F.3d 641
EAGLET CORPORATION LIMITED, Plaintiff-Appellant,v.BANCO CENTRAL DE NICARAGUA, Defendant-Appellee.
No. 1672, Docket 94-7043.
United States Court of Appeals,Second Circuit.
Argued April 26, 1994.Decided April 27, 1994.

John R. Foster, New York City (Waesche, Sheinbaum & O'Regan, P.C., New York City, of counsel), for plaintiff-appellant Eaglet Corp. Ltd.
George Weisz, New York City (Chaya F. Weinberg-Brodt, Cleary, Gottlieb, Steen & Hamilton, New York City, of counsel), for defendant-appellee Banco Cent. de Nicaragua.
Before:  FEINBERG, VAN GRAAFEILAND and WINTER, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by the district court.  See Eaglet Corp. v. Banco Central de Nicaragua, 839 F.Supp. 232 (S.D.N.Y.1993).  However, because the dismissal of the complaint was for lack of subject matter jurisdiction, both parties agree that the dismissal must be without prejudice.  Fed.R.Civ.P. 41;  see generally Costello v. United States, 365 U.S. 265, 284-88, 81 S.Ct. 534, 544-46, 5 L.Ed.2d 551 (1961).